 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    ARSEN ABRAMYAN and NARINA                      No. 2:16-cv-01069-MCE-AC
      ZAKHARYAN,
12
                        Plaintiffs,
13                                                   MEMORANDUM AND ORDER
             v.
14
      GEICO INSURANCE COMPANY; and
15    DOES 1-40, inclusive
16                      Defendants.
17
18
19          In bringing the present lawsuit, Plaintiff Arsen Abramyan (“Abramyan”) and his

20   wife, Plaintiff Narina Zakharyan (collectively “Plaintiffs”), allege that their automobile

21   insurer, Defendant Government Employees Insurance Company (“GEICO”) improperly

22   denied a theft loss claim for a vehicle registered to Abramyan. According to GEICO, that

23   denial was justified because various misrepresentations made by Abramyan in the

24   course of asserting the claim voided coverage under the fraud provision contained in

25   GEICO’s policy. GEICO’s rejection of Plaintiffs’ claim, in turn, prompted them to bring

26   the present lawsuit, which includes causes of action for breach of contract, breach of the

27   implied covenant of good faith and fair dealing, violations of California’s Unfair

28   Competition Law as codified by Business and Professions Code § 17200, et seq.
                                                     1
 1   (“UCL”), and violations of California’s Unruh Act, California Civil Code §§ 51-52 (“Unruh
 2   Act”).
 3            GEICO now moves for summary judgment as to all causes of action currently
 4   asserted by Plaintiffs. Plaintiffs have indicated in response that they do not oppose
 5   dismissal of the UCL and Unruh Act claims as set forth in the Third and Fifth Causes of
 6   Action.1 See Pls.’ Opp’n ECF No. 34, at 4-10. Plaintiffs nonetheless assert that their
 7   First and Second Causes of Action, for breach of contract and breach of the implied
 8   covenant, respectively, should survive summary judgment. As set forth below, while
 9   GEICO’s Motion is GRANTED as to the unopposed claims, it is otherwise DENIED as to
10   Plaintiffs’ remaining contract-based claims.2
11
12                                                BACKGROUND
13
14            At all pertinent times to this litigation, Plaintiffs were insured under a policy of
15   automobile insurance, No. 4234-35-80-51, issued by GEICO. Def.’s Statement of
16   Undisputed Fact (“SUF”) No. 1. On July 20, 2013, Abramyan made a claim to GEICO

17   for the alleged theft of his 2011 BMW 335i earlier that day. Id. at No. 2. Three days
18   later, GEICO took a recorded statement by telephone from someone who appeared to
19   identify himself as Abramyan. Then, on July 30, 2013, Abramyan submitted a partially

20   completed theft loss questionnaire in which he reiterated that he paid cash for the BMW
21   on or about March 15, 2012, but neglected to state how much he had paid for the
22   vehicle, and from whom it had been purchased. Abramyan Decl., ECF No. 36, Ex. 3.
23   ////
24   ////
25
              1
               Plaintiffs’ Fourth Cause of Action, for unfair competition in violation of Cal. Ins. Code § 790, was
26   already dismissed by Memorandum and Order filed March 10, 2017. ECF No. 16.
27            2
              Having determined that oral argument would not be of material assistance, the Court submitted
     the Motion on the briefs in accordance with E.D. Local Rule 230(g).
28
                                                             2
 1           GEICO subsequently referred the claim to its Special Investigation Unit (“SIU”)3
 2   “because in the initial recorded interview . . . the insured did not know basic facts about
 3   the history of the vehicle.” Affidavit of John Coghlan, ¶ 7, ECF No. 24-4. SIU then
 4   obtained a second in-person interview of Abramyan on August 15, 2013. ECF No. 11.
 5   The SIU investigator who obtained that statement listened to the initial July 23, 2013
 6   statement and believed the voices sounded different. Coghlan Aff., ¶ 10.
 7           During his August 15, 2013, interview, Abramyan claimed that he had parked the
 8   BMW in front of his residence and had last seen it sometime after midnight on July 20,
 9   2013 before discovering it missing around 10:00 a.m. that morning. Coghlan Aff., Ex. E,
10   pp. 11-12. Abramyan stated this was his first claim filed with GEICO, that he had never
11   had a car vandalized, and that he had not given anyone permission to call about this
12   claim or the policy. Coghlan Aff., Ex. E, ECF No. 26-5, 6:15-18, 25:3-5, 26:26-8. He
13   estimated he had paid something in excess of $24,000 for the BMW and had purchased
14   the car from a dismantler who he could not identify. Id. at 30:24-31:6, 10:10-28
15   Abramyan also gave GEICO partial cell phone records, and the key fob. Coghlan Aff.,
16   ¶ 13. The key was defective and did not contain any information. Id. at ¶ 14.

17   Abramyan’s cell records showed a call was made to MGM Auto Dismantler the day
18   before the loss, and that a call was made to Abramyan’s phone at 2:23 a.m. on the night
19   of the loss from his brother, Ghaspar Abramyan. Id. at ¶ 17; see also SUF No. 23.

20           On December 20, 2013 Abramyan gave a third statement, this time in the context
21   of a formal Examination Under Oath (“EUO”). Although he initially denied authorizing
22   any family member to give a statement on his behalf, he later admitted, when confronted
23   by the tape recording, that he had asked his nephew Gevorg to speak on his behalf
24   because he was nervous and because his English was not good. Coghlan Decl., Ex. F.,
25   65:9-68:5; 69:12-19. Abramyan could not remember where he bought the BMW,
26   although he believed it was from a dismantler and estimated he purchased the car for a
27
             3
             According to GEICO, questionable claims, including claims where facts suggest that the claim
28   may be suspect or potentially fraudulent, are referred to SIU for investigation. See Coghlan Aff., ¶ 4,
                                                          3
 1   single $21,000 lump sum cash payment in exchange for a salvage title. Id., 24:22-25,
 2   27:9-25. 36:20-25.
 3          While Abramyan initially denied making or receiving a phone call after he went to
 4   bed on the evening of the loss, and could not recall a call placed from his brother at
 5   2:23 a.m., his memory in that regard was refreshed once he was shown telephone
 6   records. Id. at 52:16-24. Abramyan denied, however, any recollection of having made a
 7   phone call to a number belonging to MGM Auto Dismantlers the day before the theft. Id.
 8   at 76:20-77:24.
 9          Moreover, while Abramyan initially appeared to deny submitting any prior
10   insurance claims, upon further questioning he admitted having made two others. Id. at
11   19:13-21:17. He did not recall, however, any prior vandalism claims. Id. at 25: 3-4.
12   Nor did he remember previously suing anyone or being sued himself. Id. at 22:2-7.
13          SIU’s investigation revealed that Abramyan had submitted not two, but eight prior
14   insurance claims. SUF No. 48. He had also been a plaintiff in two lawsuits, and had
15   been sued five times. Id. at Nos. 44-45. SIU’s research indicated that Abramyan had
16   been served in two of those lawsuits, which appear to involve credit card debt, during the

17   same year that the subject theft claim was reported. Id. at Nos. 46-47. Based on those
18   discrepancies and other inconsistencies concerning Abramyan’s account of just what
19   had transpired as discussed above, GEICO denied coverage for his theft claim by letter

20   dated January 13, 2014. SUF No. 42, see Ex. 5 to Abramyan Decl., ECF No. 36. That
21   denial letter delineated Abramyan’s inability to recall how much he had paid for the BMW
22   or where it was purchased. It also referenced Abramyan’s inability to recall the incoming
23   call made to his cell phone at 2:23 a.m., the morning of the theft, and the fact that
24   Abramyan initially denied having his nephew Gevorg provide the initial recorded
25   statement on July 23, 2013. Id.
26          GEICO’s denial letter cited the following provision contained in the automobile
27   policy it issued to Abramyan:
28   ////
                                                   4
 1                   14. FRAUD AND MISREPRESENTATION
 2                       Coverage is not provided to any person who knowingly
                     conceals or misrepresents any material factor or circumstance
 3                   relating to this insurance:
 4                   (a) at the time application is made; or
 5                   (b) at any time during the policy period; or
 6                   (c) in connection with the presentation or settlement of a claim.
 7   GEICO Policy No. 4234-35-80-51, Section V, General Conditions, attached as Ex. 1 to

 8   Pl.’s Compl., Ex. A. to Decl. of Glenn M. Kenna, ECF No. 24-2.

 9           Plaintiffs initiated the present lawsuit on July 20, 2015, through a complaint filed in

10   the Sacramento County Superior Court.4 GEICO subsequently removed the action to

11   this Court on May 19, 2016, citing diversity of citizenship pursuant to 28 U.S.C. § 1442

12   as the basis for federal jurisdiction. Discovery ensued, and it was revealed through

13   Plaintiffs’ Interrogatory Responses that Abramyan had admitted to both making

14   insurance claims and being involved in prior civil actions when he initially applied for

15   automobile insurance through GEICO. Decl. of Kevin W. Harris, ECF No. 36-1, Ex. 2,

16   Nos. 45, 47.

17           GEICO now moves for summary judgment on grounds that it properly denied

18   coverage for Plaintiffs’ theft loss claim under the fraud and misrepresentation policy

19   provision delineated above, and that accordingly Plaintiffs’ remaining claims for breach

20   of contract and for breach of the implied covenant of good faith and fair dealing

21   necessarily fail. Consistent with its denial letter enumerated above, GEICO asserts by

22   way of its motion that that Abramyan’s inconsistencies and misrepresentations in his

23   recorded statements, examination under oath and loss questionnaire obviate coverage

24   since his representations were both material and made with the intent to deceive.

25   Moreover, according to GEICO, its reliance on those misrepresentations in denying the

26   ///

27           4
               Plaintiffs have requested that the Court judicially notice, pursuant to Federal Rule of Evidence
     201, Plaintiffs’ initial complaint as well as other documents filed in state court. That request is unopposed
28   and is GRANTED.
                                                            5
 1   claim was reasonable under the circumstances, therefore precluding any claim for
 2   breach of the implied covenant of good faith and fair dealing.
 3          In his Opposition to the Motion for Summary Judgement, Abramyan attempts to
 4   shed further light on whether he withheld information about the car purchase price,
 5   where he bought the car, and the details surrounding the loss. First, with regard to his
 6   purchase of the BMW, he states that his best estimate was that he paid between
 7   $21,000 and $24,000 in cash for the car when he purchased it in March 2012 from an
 8   auto dismantler in Rancho Cordova, but was unsure which auto dismantler he purchased
 9   the car from. Abramyan Decl., ECF No. 36, ¶¶ 8-11. He further noted that it was not
10   unusual in the Armenian community to pay cash for cars. Id. at ¶ 2.      Additionally,
11   according to Abramyan, he did not list the purchase price on the vehicle theft
12   questionnaire because he did not remember it and did not think he needed to provide
13   any other information besides what GEICO needed to determine the Kelly Blue Book
14   value of the car. Id. at ¶ 11. Second, with regard to the fact that Abramyan had his
15   nephew Gevorg provide the initial recorded statement in this matter on July 23, 2013,
16   Abramyan reiterated that he asked Gevorg to speak on his behalf during the recorded

17   statement because he was in shock and his English was not as good as Gevorg’s ability
18   in that regard. Abramyan stated he was present during the call with Gevorg and at times
19   interjected to correct his mistakes, a fact that was apparent from the recoding itself. Id.

20   at ¶ 7. Third, with regard to his inability to remember that he had called MGM Auto
21   Dismantlers the day prior to the theft, Abramyan maintains that he simply did not realize
22   that MGM was the workplace of his daughter’s fiancée, Edgar Araklyan. Id. at ¶ 10.
23   Fourth and finally, Abramyan attributes his failure to remember his prior insurance
24   claims, lawsuits and incidents of vandalism to simply lapses in memory, pointing out that
25   he had been given no documents to refresh his recollection in those areas at the time of
26   his examination under oath, and noting that when he did respond to interrogatory
27   responses and looked up pertinent information he provided the additional information he
28   obtained. Id. at ¶¶ 12, 18. Abramyan further observes that when he was provided with
                                                   6
 1   additional information in his examination under oath, like the phone records indicating
 2   that his brother had called at 2:23 a.m. on the morning of the loss, he admitted that such
 3   a call could have been made. Id. at ¶ 19.
 4
 5                                            STANDARD
 6
 7          The Federal Rules of Civil Procedure provide for summary judgment when “the
 8   movant shows there is no genuine dispute as to any material fact and the movant is
 9   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.
10   Catrett, 477 U.S. 317, 322 (1986). For summary judgement, the moving party (here,
11   GEICO), bears the initial responsibility of informing the court of the basis for the motion
12   and identifying the portions in the record “which it believes demonstrate the absence of a
13   genuine issue of material fact.” Celotex, 477 U.S. at 323. “However, if the nonmoving
14   party bears the burden of proof on an issue at trial, the moving party need not produce
15   affirmative evidence of an absence of fact to satisfy its burden.” In re Brazier Forest
16   Prods. Inc., 921 F.2d 221, 223 (9th Cir. 1990). This applies here, as the GEICO does

17   not bear the burden of proof at trial.
18          Once the moving party meets its initial responsibility, the burden then shifts to the
19   opposing party (here, Abramyan) to establish a genuine dispute as to any material fact

20   exists, that the contended material fact may affect the outcome of the case, and a
21   reasonable jury could return a verdict for the nonmoving party. Matsushita Elec. Indus.
22   Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986); Anderson v. Liberty Lobby,
23   Inc., 477 U.S. 242, 248, 251–52 (1986). A factual dispute must be shown by “cit[ing] to
24   particular parts of materials in the record, including depositions, documents,
25   electronically stored information, affidavits[,] or declarations . . . or other materials; or
26   showing that the materials cited do not establish the absence or presence of a genuine
27   dispute, or that an adverse party cannot produce admissible evidence to support the
28   fact.” Fed. R. Civ. P. 56(c)(1). Still, the nonmoving party’s showing must constitute
                                                      7
 1   more than “some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at
 2   586. In sum, “[w]here the record taken as a whole could not lead a rational trier of fact to
 3   find for the nonmoving party, there is no ‘genuine issue for trial.’” Id. at 587. The
 4   opposing party’s evidence is to be believed, and critically, all reasonable inferences that
 5   may be drawn from the facts placed before the court must be drawn in the nonmoving
 6   party’s favor. Anderson, 477 U.S. at 255.
 7
 8                                            ANALYSIS
 9
10          A.     Breach of Contract
11          Whether GEICO breached its contract of insurance depends on whether Plaintiffs’
12   theft claim was properly denied under the fraud provision contained in GEICO’s policy.
13   In order to void a policy for fraudulent misrepresentation the insurer must show 1) that
14   the insured intended to deceive the insurer; and 2) that the deception was material. See
15   Leasure v. MSI Ins. Co., 65 Cal. App. 4th 244, 248 (1998). An insurer’s intent to deceive
16   the insurer may be inferred as matter of law when the insured knows the statement is

17   false and willfully makes it. Fresno Rock Taco, LLC v. Nat’l Sur. Corp., 2012 WL
18   3260418 at *10 (E.D. Cal. Aug. 8, 2012), see also Ram v. Infinity Select Inc.,
19   807 F. Supp. 2d 843, 853 (N.D. Cal. 2011) (finding the requisite intent present when the

20   insured admits he made a knowingly false statement with the intent that the insurer rely
21   upon it). The materiality of the insured’s alleged misstatements can also become a pure
22   question of law when reasonable minds cannot differ as to such materiality.
23   Cummings v. Fire Ins. Exch., 202 Cal. App. 3d 1407, 1417 (1998). “[T]he materiality
24   requirement is satisfied if a false statement concerns a subject relevant and germane to
25   the insurer’s investigation as it was then proceeding.” Fine v. Bellefonte Underwiters Ins.
26   Co., 725 F.2d 179, 183 (2d Cir. 1984).
27          Because Abramyan’s purported misrepresentations go to the heart of both the
28   claim at issue (issues pertaining to the cost of the vehicle, where it was obtained and
                                                   8
 1   Abramyan’s telephone calls surrounding the incident) as well as to his underlying claim
 2   and litigation history (prior insurance claims and lawsuits in which he had been involved),
 3   the materiality of his statements in that regard cannot reasonably be controverted. As
 4   indicated above, however, in order to justify denying Plaintiffs’ claim on grounds of fraud,
 5   GEICO must still show that Abramyan knew his statements were false and made them
 6   anyway. This requirement is not so easily satisfied.
 7          According to Abramayan, his misrepresentations and omissions were good faith
 8   mistakes attributable to community customs, misunderstandings due to his unfamiliarity
 9   with English, and harmless errors that could have been corrected by information already
10   in GEICO’s possession. Examination of the transcripts of Abramyan’s statements and
11   EUO show repeated instances where Abramyan expressed a reluctance to discuss
12   issues pertaining to his personal affairs, a concern that may have arisen from his
13   upbringing in the Armenian area of the former Soviet Union.5 Abramyan also indicated
14   that in the Armenian community, paying cash for large purchases like automobiles is not
15   uncommon, whereas such a practice would be considered unusual and even suspect in
16   our community at large. Abramyan Decl., ¶ 2. Additionally, and even more importantly,

17   the transcripts reveal that Abramyan frequently appeared to misunderstand the
18   questions posed. He stated in his EUO that he had not authorized anyone to speak on
19   his behalf (EUO, Ex. 3 to Coghlan Aff, 56:22-24), yet when played a recording of a prior

20   statement readily admitted that he asked his brother’s son Gevorg to speak for him
21   because he was nervous and confused (id. at 65: 9-25) and had accordingly given
22   Gevorg permission to report the theft (id. at 67:10-12). Further, when initially asked in
23   his EUO when he last saw the subject BMW, for instance, Abramyan thought he was
24   asked when he discovered that the vehicle had in fact been stolen. Id. at 43:22-45:10.
25   Significantly, too, when asked about prior insurance claims, he initially denied any before
26   clarifying upon further examination (and once he understood the question) that there had
27   been several. Id. at 19:13-21:17.
28          5
                See, e.g., EUO, Ex. E to Coghlan Aff., 27:2-15; 79:1-80:12,
                                                           9
 1          It should also be noted that Abramyan apparently revealed that he had both
 2   previously submitted insurance claims, and been involved in lawsuits, at the time he
 3   initially applied for insurance with GEICO (see Decl. of Kevin W. Harris, ECF No. 36-1,
 4   Ex. 2, Nos. 45, 47), a fact which does not comport with any attempt to mislead GEICO
 5   when he stated in his EUO that he had no prior litigation experience. EUO, Ex. E to
 6   Coghlan Aff., 22:2-7. Moreover, when Abramyan was shown documents that
 7   contradicted his initial recollection, like cell phone records from the night of the theft, he
 8   admitted that a call from his brother could have indeed been placed. Id. at 76:4-15.
 9   Finally, in written discovery initiated once Plaintiffs’ lawsuit was actually initiated,
10   Plaintiffs augmented their response once they had an opportunity to review their claims
11   records.
12          While the omissions and misstatements that Abramyan appeared to have made
13   were hardly insignificant, in weighing the propriety of summary judgment, the Court must
14   weigh whether GEICO has unquestionably established as a matter of law that Plaintiff
15   actually intended to deceive GEICO and further acted with an intent that GEICO rely
16   upon his misstatements. Significantly, too, summary judgment may not be indicated on

17   an intent to deceive basis if the insured can point to facts that may explain or clarify his
18   alleged misrepresentations. Herbert v. State Farm Mut. Auto. Ins. Co., 362 F. Appx.
19   748, 750 (9th Cir. 2010).

20          As the above circumstances indicate, while Abramyan’s conduct certainly raises
21   serious concern, there is nonetheless doubt as to whether he in fact acted with
22   fraudulent intent. Because all inferences, including inferences of credibility, must be
23   resolved in Plaintiffs’ favor as the party opposing summary judgment, summary judgment
24   is simply not indicated upon this record. The Court simply cannot say that Abramyan’s
25   actions were undisputed, willful attempts to defraud GEICO.
26          To the contrary, Abramyan has raised arguably plausible reasons explaining the
27   misrepresentations, with disputed facts therefore remaining as to his intent and
28   credibility. Therefore, GEICO is not entitled to judgment as a matter of law. This does
                                                     10
 1   not mean the Court is determining that the events occurring in this case were not
 2   suspicious, or that GEICO erred in following the SIU team’s procedures as they probed
 3   the holes in Abramyan’s story about how and where he bought the car, his
 4   communications with auto dismantlers, and his omissions of prior claims. It simply
 5   means as a matter of summary judgment, disputed facts remain. Therefore, GEICO’s
 6   motion for summary judgment is denied as to Plaintiffs’ breach of contract claim.
 7          B.     Breach of the Implied Covenant of Good Faith and Fair Dealing
 8          In contending that Plaintiff’s claim for breach of the covenant of good faith and fair
 9   dealing fails as a matter of law, GEICO initially argues that because Plaintiffs’
10   misrepresentations obviated any coverage under the fraud provision of its policy, their
11   bad faith claim necessarily fails because Plaintiffs are not entitled to policy benefits in the
12   first instance. Love v. Fire Ins. Exch., 221 Cal. App. 3d 1136, 1148-49 (1990). As
13   indicated above, because this Court cannot make that determination on summary
14   judgment, that preliminary argument fails.
15          GEICO nonetheless goes on to argue that Plaintiffs still cannot maintain a bad
16   faith claim because its refusal to pay policy benefits in this first party case was not

17   unreasonable under the circumstances. Frommoetheydo v. Fire Ins. Exch., 42 Cal. 3d
18   208, 214-215 (1986); Gourley v. State Farm Mut. Auto. Ins. Co., 53 Cal 2d 121, 127
19   (1973). Determining unreasonableness in this regard, even if the insurer is not liable for

20   breach of contract, may hinge upon whether “an insurer denying or delaying the
21   payment of policy benefit [does so] due to the existence of a genuine dispute with its
22   insured as to the existence of coverage.” Wilson v. 21st Century Ins. Co., 42 Cal. 3d
23   713, 723 (2007); citing Chateau Chamberay Homeowners Assn. v. Associated Internat.
24   Ins. Co., 90 Cal. App. 4th 335, 347 (2001). The so-called “genuine dispute” doctrine
25   allows for summary judgment in favor of an insurer on a bad faith claim where it is
26   undisputed or indisputable that the insurer’s denial of benefits was reasonable.
27   Guebara v. Allstate Ins. Co., 237 F.3d 987, 999 (9th Cir. 2001). Summary judgment is,
28   however, only appropriate “where, viewing the facts in the light most favorable to the
                                                    11
 1   plaintiff, a jury could not conclude that the insurer acted unreasonably.” Amadeo v.
 2   Principal Mut. Life Ins. Co., 290 F.3d 1152, 1161-62 (9th Cir. 2002).
 3          Here, for the same reasons outlined above with regard to Plaintiffs’ breach of
 4   contract claim, it is at least conceivable that a jury could accept Abramyan’s various
 5   explanations for the alleged omissions and misrepresentations identified by GEICO.
 6   Those triable issues preclude summary judgment as to Plaintiffs’ claim for breach of the
 7   covenant of good faith and fair dealing just as they make it impossible to find in GEICO’s
 8   favor as a matter of law on the breach of contract claim.
 9          GEICO’s concurrent claim that punitive damages associated with Plaintiffs’ tort
10   claim for bad faith be stricken also fails given the factual disputes presented by this
11   matter, and the fact that the jury must decide whether those disputed facts justify
12   punitive damages. See, e.g., Bankhead v. ArvinMeritor, Inc., 205 Cal. App. 4th 68, 77
13   (2012; Devlin v. Kearny Mesa AMC/Jeep/Renault, Inc., 155 Cal. App. 3d 381, 387-88
14   (1984).
15
16                                         CONCLUSION
17
18          For all the foregoing reasons, GEICO’s Motion for Summary Judgment (ECF
19   No. 24) is GRANTED in part and DENIED in part. Summary judgment in GEICO’s favor

20   is GRANTED as to Plaintiffs’ Third and Fifth Causes of Action, for violations of
21   California’s Unfair Competition Law and Unruh Act, respectively, but is DENIED as to
22   Plaintiffs’ First Cause of Action, for breach of contract, and as to the Second Cause of
23   Action, for breach of the implied covenant of good faith and fair dealing.
24          IT IS SO ORDERED.
25   Dated: December 30, 2018
26
27
28
                                                   12
